 



Exhibit 10.27
EXECUTION COPY
WARRANT PURCHASE AGREEMENT
between
ALEXZA PHARMACEUTICALS, INC.
and
SYMPHONY ALLEGRO HOLDINGS LLC
 
Dated as of December 1, 2006
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1  
 
       
ARTICLE II PURCHASE AND SALE OF WARRANTS
    1  
 
       
Section 2.01 Authorization to Issue Warrants
    1  
Section 2.02 Purchase and Sale of Warrants
    2  
Section 2.03 Warrant Date
    2  
 
       
ARTICLE III CONDITIONS OF PURCHASE
    2  
 
       
Section 3.01 Conditions Precedent to Each Party’s Obligations
    2  
Section 3.02 Conditions Precedent to Holdings’ Obligations
    2  
Section 3.03 Conditions Precedent to Alexza’s Obligations
    4  
 
       
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
    5  
 
       
Section 4.01 Representations, Warranties and Covenants of Holdings
    5  
Section 4.02 Representations, Warranties and Covenants of Alexza
    7  
 
       
ARTICLE V INDEMNITY
    9  
 
       
Section 5.01 Indemnification
    9  
Section 5.02 Notice of Claims
    10  
Section 5.03 Defense of Proceedings
    10  
Section 5.04 Settlement
    11  
 
       
ARTICLE VI TRANSFER RESTRICTIONS
    12  
 
       
Section 6.01 Transfer Restrictions
    12  
Section 6.02 Legends
    13  
Section 6.03 Warrant Legend Removal
    13  
Section 6.04 Improper Transfer
    14  
Section 6.05 Limits on Daily Disposition
    14  
 
       
ARTICLE VII MISCELLANEOUS
    15  
 
       
Section 7.01 Notice of Breach
    15  
Section 7.02 Notices
    16  
Section 7.03 Governing Law; Consent to Jurisdiction and Service of Process
    17  
Section 7.04 Waiver of Jury Trial
    17  
Section 7.05 Entire Agreement
    18  
Section 7.06 Amendment and Waivers
    18  

 



--------------------------------------------------------------------------------



 



              Page  
Section 7.07 Counterparts
    18  
Section 7.08 Assignment and Successors
    18  

     
Annex A
  Certain Definitions
Exhibit A
  Form of opinion of Cooley Godward Kronish LLP
Exhibit B
  Form of Warrant
Exhibit C
  Warrant Conversion Example

 



--------------------------------------------------------------------------------



 



WARRANT PURCHASE AGREEMENT
     This WARRANT PURCHASE AGREEMENT (this “Agreement”) is dated as of
December 1, 2006, by and between Alexza Pharmaceuticals, Inc., a Delaware
corporation (“Alexza”), and SYMPHONY ALLEGRO HOLDINGS LLC, a Delaware limited
liability company (together with its permitted successors, assigns and
transferees, “Holdings”).
     WHEREAS, contemporaneously with the execution of this Agreement, Holdings,
Alexza, and Symphony Allegro, Inc., a Delaware corporation (“Symphony Allegro”)
are entering into a Purchase Option Agreement (the “Purchase Option Agreement”)
pursuant to which, among other things, Holdings is granting to Alexza an option
to purchase all of the equity securities of Symphony Allegro (the “Symphony
Allegro Equity Securities”) owned, or hereafter acquired, by Holdings on the
terms set forth in the Purchase Option Agreement (the “Purchase Option”); and
     WHEREAS, in consideration for Holdings’ grant of the Purchase Option to
Alexza, Alexza desires to issue and sell to Holdings the Warrants described
herein on the terms hereof;
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used but not defined herein are
used as defined in Annex A hereto.
ARTICLE II
PURCHASE AND SALE OF WARRANTS
     Section 2.01 Authorization to Issue Warrants. Alexza has authorized the
issuance of certain warrants (the “Warrants”) representing the right to purchase
2,000,000 shares of Alexza’s common stock (“Alexza Common Stock”), par value
$0.0001 per share, at a price per share that shall be an amount equal to 125% of
the average closing price per share of Alexza Common Stock, as reported by the
NASDAQ Global Market, or other national exchange that is the primary exchange on
which Alexza Common Stock is listed, over a continuous period of sixty
(60) trading days immediately preceding (but not including) the second trading
day prior to the Closing Date (such shares, the “Warrant Shares”). The Warrants
shall have a term of five (5) years and shall be evidenced by certificates
issued pursuant to this Agreement in the form set forth in Exhibit B hereto,
with such appropriate insertions, omissions, substitutions, and other variations
as are required or permitted by this Agreement.
Warrant Purchase Agreement

 



--------------------------------------------------------------------------------



 



     Section 2.02 Purchase and Sale of Warrants. Alexza hereby agrees to issue
to Holdings, and Holdings hereby agrees to acquire from Alexza, the Warrants on
the Closing Date (hereinafter, the “Warrant Date”), subject to the fulfillment
of the conditions precedent described in Article III below. The Warrants will be
issued to Holdings as consideration for the execution and delivery by Holdings
of the Purchase Option Agreement.
     Section 2.03 Warrant Date. Subject to the terms and conditions of this
Agreement, the issuance, sale and purchase of the Warrants contemplated by this
Agreement shall take place at a closing on the Warrant Date (the “Warrant
Closing”) to be held at the offices of Paul, Weiss, Rifkind, Wharton & Garrison
LLP, 1285 Avenue of the Americas, New York, New York 10019, at 4:30 P.M.,
Eastern Time, following the satisfaction or waiver of all other conditions to
the obligations of the Parties set forth in Section 2.02 hereof, or at such
other place or at such other time or such other date as Holdings and Alexza
shall mutually agree upon in writing.
ARTICLE III
CONDITIONS OF PURCHASE
     Section 3.01 Conditions Precedent to Each Party’s Obligations. The
respective obligations of Alexza and Holdings to effect the transactions
contemplated hereby shall be subject to the satisfaction of the conditions
precedent contained in this Section 3.01 or the waiver thereof in writing by
Holdings and Alexza prior to or on the Warrant Date.
          (a) Approvals. All Governmental Approvals imposed by any Governmental
Authority in connection with the transactions contemplated by this Agreement and
the other Operative Documents required to be in effect prior to or on the
Warrant Date shall be in effect, the failure of which to be in effect would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on either of the Parties.
          (b) Litigation. No Governmental Authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any law or
Governmental Order (whether temporary, preliminary or permanent) that is in
effect and restrains, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby or in the other Operative Documents.
     Section 3.02 Conditions Precedent to Holdings’ Obligations. The obligation
of Holdings to effect the transactions contemplated hereby shall be subject to
the satisfaction of the further conditions precedent contained in this
Section 3.02, or the waiver thereof in writing by Holdings, prior to or on the
Warrant Date.
          (a) Authorization, Execution and Delivery of Documents. This Agreement
and each of the other Operative Documents (including all schedules, annexes and
exhibits thereto) required to be entered into on or prior to the Warrant Date
shall have
Warrant Purchase Agreement

2



--------------------------------------------------------------------------------



 



been duly authorized, executed and delivered by each of the parties thereto
(other than Holdings) and shall be in full force and effect.
          (b) Issuance of Warrants. All actions required by any applicable law,
or necessary in the reasonable opinion of Holdings, to issue the Warrants shall
have been duly taken by Alexza (or provisions therefor shall have been made),
including, without limitation, the making of all registrations and filings
required to be made prior to or on the Warrant Date, and all necessary consents
shall have been received.
          (c) Performance of Obligations by Alexza; Representations and
Warranties. Alexza shall have performed in all material respects and complied in
all material respects with all agreements and conditions contained in this
Agreement and the other Operative Documents that are required to be performed or
complied with by it prior to or on the Warrant Date. Alexza’s representations
and warranties set forth in Section 4.02 of this Agreement shall be true and
correct in all respects as of the Warrant Date.
          (d) Opinion of Counsel. Holdings shall have received an opinion letter
from Cooley Godward Kronish LLP, counsel to Alexza, in form and substance
acceptable to Holdings.
          (e) Closing Certificate. At the Warrant Closing, Holdings shall have
received a certificate from Alexza executed by its Chief Financial Officer or
other duly authorized executive officer, dated as of the Warrant Date, in form
and substance reasonably satisfactory to Holdings, certifying:
               (i) (A) that the Operative Documents to which Alexza is a party
have been duly authorized, executed and delivered by Alexza, and are in full
force and effect, and (B) that Alexza has satisfied all conditions precedent
contained in the Operative Documents to which it is a party required to be
satisfied by it on or prior to the Warrant Date; and
               (ii) as to (A) the accuracy and completeness of the contents of
Alexza’s charter documents, (B) the resolutions of Alexza’s board of directors,
duly authorizing Alexza’s execution, delivery and performance of each Operative
Document to which it is or is to be a party and each other document required to
be executed and delivered by it in accordance with the provisions hereof or
thereof, and (C) the incumbency and signature of Alexza’s representatives
authorized to execute and deliver documents on its behalf in connection with the
obligations contemplated hereby and by the other Operative Documents.
          (f) Further Documents, Certificates, Etc. Holdings shall have received
such other documents, certificates or opinions as Holdings may reasonably
request in connection with the consummation of the transactions contemplated by
this Agreement.
Warrant Purchase Agreement

3



--------------------------------------------------------------------------------



 



          (g) No Events of Default. No breach, default, event of default or
other similar event by Alexza, and no event which with the giving of notice, the
passage of time, or both, would constitute any of the foregoing, under any
Operative Document or any other material contract or agreement to which Alexza
is a party, shall have occurred and be continuing, and no condition shall exist
that constitutes, or with the giving of notice, the passage of time, or both,
would constitute such default, event of default or other similar event.
          (h) No Violation. The transactions contemplated hereby shall comply
with all applicable law in effect as of the Warrant Date, and no party (other
than Holdings) to such transactions shall be in violation of any such applicable
law. Holdings shall not be subject to any penalty or liability pursuant to any
violation of applicable law in effect as of such Warrant Date by virtue of the
transactions contemplated hereby and by each of the other Operative Documents.
          (i) Change in Law. There shall have been no change in any law, rule or
regulation or the interpretation thereof (including any law, rule or regulation
relating to taxes) that prohibits or prevents the consummation of this Agreement
or any of the transactions contemplated hereby (including the sale and purchase
of the Warrants) or by the Operative Documents or that results in any material
increase in taxes payable by Holdings or Investors.
     Section 3.03 Conditions Precedent to Alexza’s Obligations. The obligation
of Alexza to effect the transactions contemplated hereby shall be subject to the
satisfaction of the further conditions precedent contained in this Section 3.03,
or the waiver thereof in writing by Alexza, prior to or on the Warrant Date.
          (a) Authorization, Execution and Delivery of Documents. This Agreement
and each of the other Operative Documents (including all schedules and exhibits
thereto) required to be entered into on or prior to the Warrant Date shall have
been duly authorized, executed and delivered by each of the parties thereto
(other than Alexza) and shall be in full force and effect.
          (b) Performance of Obligations by Holdings; Representations and
Warranties. As of the Warrant Date, Holdings shall have performed in all
material respects and complied in all material respects with all agreements and
conditions contained in this Agreement and the other Operative Documents
required to be performed or complied with by it prior to or at the Warrant Date.
Each of Holdings’ representations and warranties set forth in Section 4.01 of
this Agreement shall be true and correct in all respects as of the Warrant Date
with the same effect as though such representations and warranties were made on
and as of the Warrant Date (or if stated to have been made as of an earlier
date, as of such date).
          (c) No Events of Default. No breach, default, event of default or
other similar event by Holdings, and no event which with the giving of notice,
the passage of time, or both, would constitute any of the foregoing, under any
Operative Document or any other material contract or agreement to which Holdings
is a party, shall
Warrant Purchase Agreement

4



--------------------------------------------------------------------------------



 



have occurred and be continuing, and no condition shall exist that constitutes,
or with the giving of notice, the passage of time, or both, would constitute
such default, event of default or other similar event.
          (d) No Violation. The transactions contemplated hereby shall comply in
all material respects with all applicable law in effect as of the Warrant Date,
and no party (other than Alexza) to such transactions shall be in material
violation of any such applicable law. Alexza shall not be subject to any penalty
or liability pursuant to any violation of applicable law in effect as of such
Warrant Date by virtue of the transactions contemplated hereby and by each of
the other Operative Documents, the failure to comply with which would, either
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Programs.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 4.01 Representations, Warranties and Covenants of Holdings.
          (a) Holdings hereby represents and warrants to Alexza that:
               (i) Organization. Holdings is a limited liability company, duly
formed, validly existing and in good standing under the laws of the State of
Delaware.
               (ii) Authority and Validity. Holdings has all requisite limited
liability company power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Holdings of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action required on the part of Holdings, and
no other proceedings on the part of Holdings are necessary to authorize this
Agreement or for Holdings to perform its obligations under this Agreement. This
Agreement constitutes the lawful, valid and legally binding obligation of
Holdings, enforceable in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.
               (iii) No Violation or Conflict. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
(A) violate, conflict with or result in the breach of any provision of the
Organizational Documents of Holdings, (B) conflict with or violate any law or
Governmental Order applicable to Holdings or any of its assets, properties or
businesses, or (C) conflict with, result in any breach of, constitute a default
(or event that with the giving of notice or lapse of time, or both, would become
a default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or
Warrant Purchase Agreement

5



--------------------------------------------------------------------------------



 



cancellation of, or result in the creation of any Encumbrance on any of the
assets or properties of Holdings, pursuant to, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which Holdings is a party except, in the case
of clauses (B) and (C), to the extent that such conflicts, breaches, defaults or
other matters would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Holdings.
               (iv) Governmental Consents and Approvals. The execution, delivery
and performance of this Agreement by Holdings do not, and the consummation of
the transactions contemplated hereby do not and will not, require any
Governmental Approval which has not already been obtained, effected or provided,
except with respect to which the failure to so obtain, effect or provide would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Holdings.
               (v) Litigation. There are no actions by or against Holdings
pending before any Governmental Authority or, to the knowledge of Holdings,
threatened to be brought by or before any Governmental Authority, that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Holdings. There are no pending or, to the knowledge of
Holdings, threatened actions to which Holdings is a party (or threatened to be
named as a party) to set aside, restrain, enjoin or prevent the execution,
delivery or performance of this Agreement or the Operative Documents or the
consummation of the transactions contemplated hereby or thereby by any party
hereto or thereto. Holdings is not subject to any Governmental Order (nor, to
the knowledge of Holdings, is there any such Governmental Order threatened to be
imposed by any Governmental Authority) that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Holdings.
               (vi) Accredited Investor.
                    (A) Holdings is and will remain at all relevant times an
“Accredited Investor”.
                    (B) Holdings has relied completely on the advice of, or has
consulted with or has had the opportunity to consult with, its own personal tax,
investment, legal or other advisors and has not relied on Alexza or any of its
Affiliates for advice. Holdings has reviewed the Investment Overview and is
aware of the risks disclosed therein. Holdings acknowledges that it has had a
reasonable opportunity to conduct its own due diligence with respect to the
Products, the Programs, Symphony Allegro, Alexza and the transactions
contemplated by the Operative Documents.
                    (C) Holdings has been advised and understands that the offer
and sale of the Warrants and the Warrant Shares have not been registered under
the Securities Act. Holdings is able to bear the economic risk of such
investment for an indefinite period and to afford a complete loss thereof.
Warrant Purchase Agreement

6



--------------------------------------------------------------------------------



 



                    (D) Holdings is acquiring the Warrants and the Warrant
Shares solely for Holdings’ own account for investment purposes as a principal
and not with a view to the resale of all or any part thereof; provided, that
Holdings may transfer the Warrants as set forth in Section 6.01 hereof. Holdings
agrees that the Warrants and the Warrant Shares may not be resold (1) without
registration thereof under the Securities Act (unless an exemption from such
registration is available), or (2) in violation of any law. Holdings is not and
will not be an underwriter within the meaning of Section 2(11) of the Securities
Act with respect to the Warrants and the Warrant Shares.
                    (E) No person or entity acting on behalf of, or under the
authority of, Holdings is or will be entitled to any broker’s, finder’s, or
similar fees or commission payable by Alexza or any of its Affiliates.
                    (F) Holdings acknowledges and agrees to treat the Warrants
for federal, state and local income tax purposes as option premium paid in
return for the grant and maintenance of the Purchase Option.
     Section 4.02 Representations, Warranties and Covenants of Alexza.
          (a) Alexza hereby represents and warrants to Holdings that:
               (i) Organization. Alexza is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
               (ii) Authority and Validity. Alexza has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance by Alexza of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action required on the part of Alexza, and no other proceedings on the
part of Alexza are necessary to authorize this Agreement or for Alexza to
perform its obligations under this Agreement. This Agreement constitutes the
lawful, valid and legally binding obligation of Alexza, enforceable in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity.
               (iii) No Violation or Conflict. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
(A) violate, conflict with or result in the breach of any provision of the
Organizational Documents of Alexza, (B) conflict with or violate any law or
Governmental Order applicable to Alexza or any of its assets, properties or
businesses, or (C) conflict with, result in any breach of, constitute a default
(or event that with the giving of notice or lapse of time, or both, would become
a default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or
Warrant Purchase Agreement

7



--------------------------------------------------------------------------------



 



cancellation of, or result in the creation of any Encumbrance on any of the
assets or properties of Alexza, pursuant to, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which Alexza is a party except, in the case
of clauses (B) and (C), to the extent that such conflicts, breaches, defaults or
other matters would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Alexza.
               (iv) Governmental Consents and Approvals. The execution, delivery
and performance of this Agreement by Alexza do not, and the consummation of the
transactions contemplated hereby do not and will not, require any Governmental
Approval which has not already been obtained, effected or provided, except with
respect to which the failure to so obtain, effect or provide would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Alexza.
               (v) Litigation. Except as disclosed in any Alexza Public Filings
available as of the date hereof, there are no actions by or against Alexza
pending before any Governmental Authority or, to the knowledge of Alexza,
threatened to be brought by or before any Governmental Authority, that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Alexza. There are no pending or, to the knowledge of Alexza,
threatened actions, to which Alexza is a party (or is threatened to be named as
a party) to set aside, restrain, enjoin or prevent the execution, delivery or
performance of this Agreement or the Operative Documents or the consummation of
the transactions contemplated hereby or thereby by any party hereto or thereto.
Alexza is not subject to any Governmental Order (nor, to the knowledge of
Alexza, is there any such Governmental Order threatened to be imposed by any
Governmental Authority) that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Alexza.
               (vi) Private Placement. Assuming the accuracy of Holdings’
representations and warranties set forth in Section 4.01, (i) the purchase and
sale of the Warrants is exempt from the registration requirements of the
Securities Act, and (ii) no other offering of Common Stock by Alexza will be
integrated with the offering of the Warrants or the Warrant Shares. Neither
Alexza nor any Person acting on its behalf has or will offer the Warrants or the
Warrant Shares by any form of general solicitation or general advertising and
all filings required under Rule 503 of the Securities Act will be made in a
timely manner.
          (b) Alexza covenants and agrees with Holdings that, so long as any of
the Warrants are outstanding (including as such Warrants may be reissued
pursuant to transfer in accordance with Section 6.01 hereof), Alexza shall take
all action necessary to reserve and keep available out of its authorized and
unissued Alexza Common Stock, solely for the purpose of effecting the exercise
of the Warrants, 100% of the number of shares of Alexza Common Stock issuable
upon exercise of the Warrants. Upon exercise in accordance with the Warrants,
the Alexza Common Stock delivered thereby will be validly issued, fully paid and
nonassessable and free from all taxes, liens
Warrant Purchase Agreement

8



--------------------------------------------------------------------------------



 



and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of the Alexza Common Stock.
          (c) Alexza acknowledges and agrees to treat the Warrants for federal,
state and local income tax purposes as option premium paid in return for the
grant of the Purchase Option.
ARTICLE V
INDEMNITY
     Section 5.01 Indemnification. To the greatest extent permitted by
applicable law, Alexza shall indemnify and hold harmless Holdings, and Holdings
shall indemnify and hold harmless Alexza, and each of their respective
Affiliates, officers, directors, employees, agents, partners, members,
successors, assigns, representatives of, and each Person, if any (including any
officers, directors, employees, agents, partners, members of such Person) who
controls, Holdings and Alexza, as applicable, within the meaning of the
Securities Act or the Exchange Act, (each, an “Indemnified Party”), from and
against any and all actions, causes of action, suits, claims, losses, costs,
interest, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought), and including reasonable attorneys’
fees and disbursements (hereinafter, a “Loss”), incurred by any Indemnified
Party to the extent resulting from, arising out of or relating to: (i) in the
case of Alexza being the Indemnifying Party, (A) any breach of any
representation or warranty made by Alexza herein, (B) any breach of any
covenant, agreement or obligation of Alexza contained herein, or (C) any untrue
statement of a material fact about Alexza contained in the reports filed by
Alexza with the SEC, or the omission therefrom of a material fact about Alexza
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, to the extent that such reports are attached to the Investment
Overview; provided, that the information contained in a later filed report filed
prior to the date of this Agreement shall be deemed to update any related
information contained in a previously filed report (the items set forth herein
in clauses (A), (B) and (C) being hereinafter referred to as the “Holdings
Claims”), and (ii) in the case of Holdings being the Indemnifying Party, (x) any
breach of any representation or warranty made by Holdings herein, (y) any breach
of any covenant, agreement or obligation of Holdings contained herein, or
(z) any untrue statement or alleged untrue statement of a material fact about
Holdings contained in the Investment Overview or the omission or alleged
omission therefrom of a material fact about Holdings required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, (the items set forth
herein in clauses (x), (y) and (z) being hereinafter referred to as the “Alexza
Claims”). To the extent that the foregoing undertaking by Alexza or Holdings may
be unenforceable for any reason, such Party shall make the maximum contribution
to the payment and satisfaction of any Loss that is permissible under applicable
law.
Warrant Purchase Agreement

9



--------------------------------------------------------------------------------



 



     Section 5.02 Notice of Claims. Any Indemnified Party that proposes to
assert a right to be indemnified under this Article V shall notify Alexza or
Holdings, as applicable (the “Indemnifying Party”), promptly after receipt of
notice of commencement of any action, suit or proceeding against such
Indemnified Party (an “Indemnified Proceeding”) in respect of which a claim is
to be made under this Article V, or the incurrence or realization of any Loss in
respect of which a claim is to be made under this Article V, of the commencement
of such Indemnified Proceeding or of such incurrence or realization, enclosing a
copy of all relevant documents, including all papers served and claims made, but
the omission to so notify the applicable Indemnifying Party promptly of any such
Indemnified Proceeding or incurrence or realization shall not relieve (x) such
Indemnifying Party from any liability that it may have to such Indemnified Party
under this Article V or otherwise, except, as to such Indemnifying Party’s
liability under this Article V, to the extent, but only to the extent, that such
Indemnifying Party shall have been prejudiced by such omission, or (y) any other
indemnitor from liability that it may have to any Indemnified Party.
     Section 5.03 Defense of Proceedings. In case any Indemnified Proceeding
shall be brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof as provided in Section 5.02, and
such Indemnifying Party shall be entitled to participate in, and provided such
Indemnified Proceeding involves a claim solely for money damages and does not
seek an injunction or other equitable relief against the Indemnified Party and
is not a criminal or regulatory action, to assume the defense of, such
Indemnified Proceeding with counsel reasonably satisfactory to such Indemnified
Party. After notice from such Indemnifying Party to such Indemnified Party of
such Indemnifying Party’s election to so assume the defense thereof and the
failure by such Indemnified Party to object to such counsel within ten
(10) Business Days following its receipt of such notice, such Indemnifying Party
shall not be liable to such Indemnified Party for legal or other expenses
related to such Indemnified Proceedings incurred after such notice of election
to assume such defense except as provided below and except for the reasonable
costs of investigating, monitoring or cooperating in such defense subsequently
incurred by such Indemnified Party reasonably necessary in connection with the
defense thereof. Such Indemnified Party shall have the right to employ its
counsel in any such Indemnified Proceeding, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless:
               (i) the employment of counsel by such Indemnified Party at the
expense of the applicable Indemnifying Party has been authorized in writing by
such Indemnifying Party;
               (ii) such Indemnified Party shall have reasonably concluded in
its good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between the applicable
Indemnifying Party and such Indemnified Party in the conduct of the defense of
such Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims,
Warrant Purchase Agreement

10



--------------------------------------------------------------------------------



 



or causes of action available to such Indemnified Party (it being agreed that in
any case referred to in this clause (ii) such Indemnifying Party shall not have
the right to direct the defense of such Indemnified Proceeding on behalf of the
Indemnified Party);
               (iii) the applicable Indemnifying Party shall not have employed
counsel reasonably acceptable to the Indemnified Party, to assume the defense of
such Indemnified Proceeding within a reasonable time after notice of the
commencement thereof; provided, however, that (A) this clause (iii) shall not be
deemed to constitute a waiver of any conflict of interest that may arise with
respect to any such counsel, and (B) an Indemnified Party may not invoke this
clause (iii) if such Indemnified Party failed to timely object to such counsel
pursuant to the first paragraph of this Section 5.03 above (it being agreed that
in any case referred to in this clause (iii) such Indemnifying Party shall not
have the right to direct the defense of such Indemnified Proceeding on behalf of
the Indemnified Party); or
               (iv) any counsel employed by the applicable Indemnifying Party
shall fail to timely commence or diligently conduct the defense of such
Indemnified Proceeding and such failure has prejudiced (or is in immediate
danger of prejudicing) the outcome of such Indemnified Proceeding (it being
agreed that in any case referred to in this clause (iv) such Indemnifying Party
shall not have the right to direct the defense of such Indemnified Proceeding on
behalf of the Indemnified Party);
in each of which cases the reasonable fees and expenses of counsel for such
Indemnified Party shall be at the expense of such Indemnifying Party. Only one
counsel shall be retained by all Indemnified Parties with respect to any
Indemnified Proceeding, unless counsel for any Indemnified Party reasonably
concludes in good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between such Indemnified Party
and one or more other Indemnified Parties in the conduct of the defense of such
Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims, or causes or action available to
such Indemnified Party.
     Section 5.04 Settlement. Without the prior written consent of such
Indemnified Party, such Indemnifying Party shall not settle or compromise, or
consent to the entry of any judgment in, any pending or threatened Indemnified
Proceeding, unless such settlement, compromise, consent or related judgment
(i) includes an unconditional release of such Indemnified Party from all
liability for Losses arising out of such claim, action, investigation, suit or
other legal proceeding, (ii) provides for the payment of money damages as the
sole relief for the claimant (whether at law or in equity), (iii) involves no
admission of fact adverse to the Indemnified Party or finding or admission of
any violation of law or the rights of any Person by the Indemnified Party, and
(iv) is not in the nature of a criminal or regulatory action. No Indemnified
Party shall settle or compromise, or consent to the entry of any judgment in,
any pending or threatened Indemnified Proceeding (A) in respect of which any
payment would result hereunder or under, (B) which includes an injunction that
will materially adversely affect any Indemnifying Party, (C) which involves an
admission of fact adverse to the Indemnifying
Warrant Purchase Agreement

11



--------------------------------------------------------------------------------



 



Party or a finding or admission of any violation of law or the rights of any
Person by the Indemnifying Party, or (D) which is in the nature of a criminal or
regulatory action, without the prior written consent of the Indemnifying Party,
such consent not to be unreasonably conditioned, withheld or delayed.
ARTICLE VI
TRANSFER RESTRICTIONS
     Section 6.01 Transfer Restrictions. Holdings agrees (and agrees to cause
all of its members and any subsequent transferees thereof to so agree) that
(i) except as specifically set forth in the proviso immediately below, it will
not, directly or indirectly, offer, sell, assign, transfer, distribute, grant or
sell a participation in, pledge or otherwise dispose of any Warrants or Warrant
Shares or solicit any offers to buy or otherwise acquire, or take a pledge of,
any Warrants (collectively, “Transfer”) unless such Warrants or Warrant Shares
are registered and/or qualified under the Securities Act and applicable state
securities laws, or unless an exemption from the registration or qualification
requirements is otherwise available; provided, that, prior to such registration
or qualification, (x) Holdings may Transfer Warrants or Warrant Shares to
Investors, RRD and each Symphony Fund, (y) Investors may Transfer Warrants or
Warrant Shares to its members, and (z) SCP may, in a single distribution,
further Transfer Warrants or Warrant Shares to its limited partners, but in no
event shall any of RRD, the members of Investors (other than SCP) or SCP’s
limited partners further Transfer such Warrants or Warrant Shares prior to their
registration or qualification (unless in accordance with clauses (x), (y) or
(z)); (ii) (A) no Transfer of such Warrants, or (B) with respect to a private
placement of the Warrant Shares, no Transfer of such Warrant Shares, shall be
effective or recognized unless the transferor and the transferee make the
representations and agreements contained herein and furnish to Alexza such
certifications and other information as Alexza may reasonably request to confirm
that any proposed transfer complies with the restrictions set forth herein and
any applicable laws; and (iii) (1) except with respect to a Transfer made
pursuant to the proviso in clause (i) above, Warrants may only be transferred in
minimum denominations of Warrants representing the right to purchase at least
30,000 Warrant Shares, and (2) prior to the registration of Warrant Shares as
contemplated in the Registration Rights Agreement, the Warrant Shares may only
be transferred in minimum denominations of at least 30,000 Warrant Shares (other
than a Transfer following a Transaction Event); provided, however, that in the
event that any holder of any Warrants or Warrant Shares holds Warrants
representing the right to purchase less than 30,000 Warrant Shares, or holds
less than 30,000 Warrant Shares, as the case may be, such holder shall be
entitled to exercise all, but not less than all, such Warrants and sell all, but
not less than all, such Warrant Shares delivered to it in connection therewith,
notwithstanding the fact that the number of such Warrant Shares is less than
30,000; provided, further, that Holdings agrees (and agrees to cause its members
and any subsequent transferees thereof to so agree), that with respect to the
Warrants, such holder of Warrants will not sell or otherwise transfer any
Warrants, except in private placements to Accredited Investors or as otherwise
permitted hereunder. Notwithstanding anything to the contrary contained herein,
it is understood and agreed
Warrant Purchase Agreement

12



--------------------------------------------------------------------------------



 



that Holdings (and its Affiliates) and any transferees thereof shall be entitled
to immediately exercise all or any portion of its Warrants and Transfer such
Warrant Shares without regard to the minimum share limitations hereunder at any
time after a Transaction Event; provided, however, that following the public
announcement by Alexza that the proposed transaction has been terminated in
accordance with its terms, holders of Warrant Shares shall be subject to the
share limitations hereunder.
     Section 6.02 Legends.
          (a) Holdings acknowledges and agrees that Alexza shall affix to each
certificate evidencing outstanding Warrants (and any certificates issued upon
the transfer of the Warrants) a legend in substantially the following form (a
“Warrant Legend”):
“NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF DECEMBER 1,
2006, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.”
     Section 6.03 Warrant Legend Removal. If the certificates representing such
Warrants, include a Warrant Legend (as set forth in Section 6.02 hereof), Alexza
shall, upon a request from Holdings, or a member or subsequent transferee
thereof, as
Warrant Purchase Agreement

13



--------------------------------------------------------------------------------



 



soon as practicable but in no event more than thirty (30) days after receiving
such request, remove or cause to be removed (i) if the Warrants cease to be
restricted securities, the securities law portion of the Warrant Legend and/or
(ii) in the event of a sale of the Warrants in compliance with the transfer
restrictions, the transfer restriction portion of the Warrant Legend, from such
certificates representing the Warrants as Holdings, or such member or
transferee, shall designate, in accordance with the terms hereof and, if
applicable, in accordance with the terms of the applicable Warrant.
     Section 6.04 Improper Transfer. Any attempt to sell, assign, transfer,
grant or sell a participation in, pledge or otherwise dispose of any Warrants or
any Warrant Shares, not in compliance with this Agreement shall be null and void
and Alexza, and such transfer agent as Alexza may employ, shall give no effect
to, and shall not register or record a transfer pursuant to, such attempted
sale, assignment, transfer, grant, sale of a participation, pledge or other
disposition that is not made in accordance with the terms of this Agreement.
     Section 6.05 Limits on Daily Disposition. Holdings and its Affiliates each
agree that, in the event that any holder of Warrants exercises some or all of
such Warrants and determines to dispose of the resulting Warrant Shares on the
market, Holdings (and its Affiliates) or the transferee of Holdings of those
Warrant Shares will not sell or otherwise dispose in any single day of Warrant
Shares totaling, in the aggregate, in excess of the greater of (x) 35,000 shares
or (y) 25% of the average daily trading volume of Alexza Common Stock over the
course of the previous twenty-eight (28) calendar days (as reported on the
NASDAQ Global Market or such other national exchange representing the primary
exchange on which Alexza Common Stock is listed) (the “Average Daily Volume”),
and that, upon any transfer of the Warrant Shares to multiple holders, each
subsequent holder shall be subject to a daily disposition limit in respect of
its Warrant Shares that is its pro rata share of the 35,000 share limit or 25%
of the Average Daily Volume, whichever is greater, reflecting its proportionate
share of the total number of Warrant Shares; provided, however, that Holdings
(and its Affiliates) and any transferees thereof may sell or otherwise dispose
of their Warrant Shares without regard to the share limitations hereunder (i) at
any time after the public announcement (a “Transaction Event”) by Alexza that it
has entered into an agreement relating to the merger, sale, reorganization,
reclassification, acquisition, disposition or consolidation of Alexza, including
without limitation, any Change of Control transaction, upon the consummation of
which Alexza will not be the Surviving Entity; provided, however, that following
the public announcement by Alexza that the proposed transaction has been
terminated in accordance with its terms, holders of Warrant Shares shall be
subject to the share limitations hereunder, and (ii) in a private placement to
accredited investors; and provided further, that any holder of Warrant Shares
holding less than 35,000 shares shall not be subject to the disposition
restrictions set forth in this Section 6.05. Holdings and its Affiliates shall
notify any transferee of the Warrants or Warrant Shares of the terms of this
Section 6.05, but shall in no event be responsible for monitoring the
disposition of the Warrant Shares by any transferee.
Warrant Purchase Agreement

14



--------------------------------------------------------------------------------



 



          (a) Holdings acknowledges and agrees that any stock certificate(s)
representing Warrant Shares issued by Alexza pursuant hereto may contain a
legend (the “Warrant Share Legend”) substantially as follows:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN ARTICLE VI OF THE WARRANT PURCHASE AGREEMENT, DATED
AS OF DECEMBER 1, 2006, BY AND BETWEEN THE ISSUER HEREOF AND SYMPHONY ALLEGRO
HOLDINGS LLC (COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF
THE ISSUER HEREOF), INCLUDING, BUT NOT LIMITED TO, A DAILY SHARE DISPOSITION
LIMIT, WHICH IS THE GREATER OF (X) 35,000 SHARES OR (Y) 25% OF THE AVERAGE DAILY
TRADING VOLUME OF ALEXZA COMMON STOCK OVER THE COURSE OF THE PREVIOUS
TWENTY-EIGHT (28) CALENDAR DAYS (AS REPORTED ON THE NASDAQ GLOBAL MARKET OR SUCH
OTHER NATIONAL EXCHANGE REPRESENTING THE PRIMARY EXCHANGE ON WHICH ALEXZA COMMON
STOCK IS LISTED) PER DAY IN RESPECT OF THE WARRANT SHARES OF THE HOLDER HEREOF.
UPON A SALE OR OTHER TRANSACTION RESULTING IN A DIVISION OF THE SHARES
REPRESENTED HEREBY, SUCH MAXIMUM DAILY DISPOSITION AMOUNT WILL BE DIVIDED PRO
RATA AMONG SUBSEQUENT HOLDERS OF THE WARRANT SHARES.
ARTICLE VII
MISCELLANEOUS
     Section 7.01 Notice of Breach. Each Party covenants and agrees that, upon
its acquiring Knowledge of any breach by it of any representation, warranty,
covenant or any other term or condition of this Agreement or acquiring Knowledge
of a material event or development that is, or is reasonably expected to be,
adverse to the other Party with respect to any Program or the transactions
contemplated hereby, such Party shall promptly notify the other Party in writing
within three (3) Business Days of acquiring such Knowledge; provided, that the
failure to provide such notice shall not impair or otherwise be deemed a waiver
of any rights any Party may have arising from such breach, material event or
development and that notice under this Section 7.01 shall not in itself
constitute notice of any breach, unless explicitly stated in such notice.
Warrant Purchase Agreement

15



--------------------------------------------------------------------------------



 



     Section 7.02 Notices. Any notice, request, demand, waiver, consent,
approval or other communication which is required or permitted to be given to
any Party shall be in writing addressed to the Party at its address set forth
below and shall be deemed given (i) when delivered to the Party personally,
(ii) if sent to the Party by facsimile transmission (promptly followed by a
hard-copy delivered in accordance with this Section 7.02), when the transmitting
Party obtains written proof of transmission and receipt; provided, however, that
notwithstanding the foregoing, any communication sent by facsimile transmission
after 5:00 PM (receiving Party’s time) or not on a Business Day shall not be
deemed received until the next Business Day, (iii) when delivered by next
Business Day delivery by a nationally recognized courier service, or (iv) if
sent by registered or certified mail, when received, provided postage and
registration or certification fees are prepaid and delivery is confirmed by a
return receipt:
     Alexza:
Alexza Pharmaceuticals, Inc.
1020 East Meadow Circle
Palo Alto, CA 94303
Attn: August J. Moretti
Facsimile: (650) 687-3999
     with a copy to:
Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Attn: Barbara A. Kosacz, Esq.
Facsimile: (650) 849-7400
     Holdings:
Symphony Allegro Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Robert L. Smith, Jr.
Facsimile: (301) 762-6154
     with a copy to:
Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
     and
Warrant Purchase Agreement

16



--------------------------------------------------------------------------------



 



Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.
     Section 7.03 Governing Law; Consent to Jurisdiction and Service of Process.
          (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York; except to the extent that this
Agreement pertains to the internal governance of Alexza, and to such extent this
Agreement shall be governed and construed in accordance with the laws of the
State of Delaware.
          (b) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court and any Delaware State court or federal court of the United
States of America sitting in The City of New York, Borough of Manhattan or
Wilmington, Delaware, and any appellate court from any jurisdiction thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Parties hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court, any such Delaware State court or, to the fullest extent permitted by law,
in such federal court. Each of the Parties agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Party may otherwise
have to bring any action or proceeding relating to this Agreement.
          (c) Each of the Parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court, or any Delaware State or federal court. Each of the Parties hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each of the parties hereby consent to service of process by mail.
     Section 7.04 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
Warrant Purchase Agreement

17



--------------------------------------------------------------------------------



 



     Section 7.05 Entire Agreement. This Agreement (including any Annexes,
Schedules, Exhibits or other attachments here) constitutes the entire agreement
between the Parties with respect to the matters covered hereby and supersedes
all prior and contemporaneous agreements, correspondence, discussion and
understandings with respect to such matters between the Parties, excluding the
Operative Documents.
     Section 7.06 Amendment and Waivers. The terms of this Agreement shall not
be waived, altered, modified, amended or supplemented in any manner whatsoever
except by a written instrument signed by each of the Parties. Any Party may
waive, solely with respect to itself, any one or more of its rights hereunder
without the consent of any other Party hereto; provided, that no such waiver
shall be effective unless set forth in a written instrument executed by the
Party hereto against whom such waiver is to be effective.
     Section 7.07 Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when executed, shall be deemed an original but all
of which taken together shall constitute one and the same Agreement.
     Section 7.08 Assignment and Successors. Except as otherwise permitted
pursuant to Article VI hereof, neither Alexza nor Holdings may Transfer, in
whole or in part, any or all of its rights or obligations hereunder to any
Person (a “Transferee”) without the prior written approval of the other Party;
provided, however, that Alexza, without the prior approval of the other Party,
acting in accordance with Section 2A of the Purchase Option Agreement, may make
such Transfer to any Person which acquires all or substantially all of Alexza’s
assets or business (or assets or business related to the Programs) or which is
the surviving or resulting Person in a merger or consolidation with Alexza;
provided further, that in the event of any permitted Transfer by Holdings,
Holdings shall provide written notice to Alexza of any such Transfer not later
than thirty (30) days after such Transfer setting forth the identity and address
of the Transferee and summarizing the terms of the Transfer. In the event that
the surviving or resulting “parent” entity (the “Surviving Entity”) in a merger
or acquisition involving Alexza is an entity other than Alexza, then Holdings or
any subsequent holder of a Warrant shall either exercise such Warrant (which
will become immediately exercisable upon a Transaction Event) or surrender such
Warrant in exchange for a new Warrant exercisable for shares of the common stock
of the Surviving Entity (the “Replacement Warrant”); provided, that:
               (i) if the terms of such merger or acquisition shall provide for
consideration that consists of a combination of cash and stock of the Surviving
Entity, then any Replacement Warrant issued to the holders of the Warrants shall
be solely for stock of the Surviving Entity, at an exchange ratio reflecting the
total consideration paid by the Surviving Entity at the time of such change in
control as if the total consideration (including cash) for each share of Alexza
Common Stock was instead paid only in stock of the Surviving Entity at the time
of such change of control (as illustrated on Exhibit C hereto), and the holders
of the Replacement Warrants shall have the registration rights for stock
issuable upon exercise of the Replacement Warrants as provided under the
Registration Rights Agreement; and
Warrant Purchase Agreement

18



--------------------------------------------------------------------------------



 



               (ii) if prior to the end of the Term, such a merger or
acquisition shall occur and the consideration for such merger or acquisition
shall be paid entirely in cash, then any holder of any outstanding Warrant shall
then have the option to elect within fifteen (15) Business Days of receiving
notice of the public announcement of the merger or acquisition by written notice
of election to Alexza, either (A) to retain such Warrant and the right to
exercise such Warrant for shares of Alexza Common Stock in accordance with the
terms of such Warrant and this Agreement, which exercise shall occur no later
than immediately prior to the closing of such merger or acquisition; or (B) to
surrender such outstanding Warrant to Alexza in consideration of a cash payment
for each share of Alexza Common Stock subject to purchase under such Warrant in
an amount equal to 40% of the per share cash consideration to be received by a
holder of one share of Alexza Common Stock to be tendered in the merger or
acquisition; provided that the aggregate total cash payments to all holders of
the Warrants shall not exceed $10,000,000 (the “Warrant Surrender Price”). The
Warrant Surrender Price shall be paid upon the surrender of the Warrants
promptly following the closing of the all cash merger or acquisition. Any
failure by the Holder to deliver a written notice of election to Alexza pursuant
to this Section 7.08(ii) shall be deemed an election of clause (A) of this
Section 7.08(ii).
Following a merger or acquisition involving the payment of non-cash
consideration in which Alexza is not the Surviving Entity, any reference to
“Alexza Common Stock” shall be deemed instead to refer to the common stock of
the Surviving Entity. For purposes of this Section 7.08 “common stock of the
Surviving Entity” shall include stock of such corporation of any class which is
not preferred as to dividends or assets over any other class of stock of such
corporation, and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the occurrence of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 7.08 shall similarly apply to successive
mergers, acquisitions, consolidations or disposition of assets.
[SIGNATURES FOLLOW ON NEXT PAGE]
Warrant Purchase Agreement

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their respective officers or other representatives thereunto duly authorized,
as of the date first above written.

            ALEXZA PHARMACEUTICALS, INC.
      By:             /s/ August J. Moretti         Name:   August J. Moretti   
    Title:   Senior Vice President and Chief Financial Officer     

                  SYMPHONY ALLEGRO HOLDINGS LLC    
 
           
 
  By:   Symphony Capital Partners, L.P.,    
 
      its Manager    
 
           
 
  By:   Symphony Capital GP, L.P.,    
 
      its member    
 
           
 
  By:   Symphony GP, LLC,    
 
      its member    

                  By:             /s/ Mark Kessel         Name:   Mark Kessel   
    Title:   Managing Member     

Signature Page to Warrant Purchase Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A
CERTAIN DEFINITIONS
[See attached.]
Warrant Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINION OF COOLEY GODWARD KRONISH LLP
[See attached.]
Exhibit A to the Warrant Purchase Agreement

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF WARRANT
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF DECEMBER 1,
2006, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.
ALEXZA PHARMACEUTICALS, INC.
WARRANT TO PURCHASE COMMON STOCK

No. CW-_   December 1, 2006

Void After December 1, 2011
     THIS CERTIFIES THAT, for value received, SYMPHONY ALLEGRO HOLDINGS LLC,
with its principal office at 7361 Calhoun Place, Suite 325, Rockville, MD 20855,
or its assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from Alexza Pharmaceuticals, Inc., a Delaware
corporation, with its principal office at 1020 East Meadow Circle, Palo Alto, CA
94303 (the “Company”) up to two million (2,000,000) shares of the Common Stock
of the Company (the “Common Stock”), subject to adjustment as provided herein.
This Warrant is being issued pursuant to the terms of the Warrant Purchase
Agreement, dated December 1, 2006, by and among the Company and the Holder (the
“Warrant Purchase Agreement”). Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Warrant
Purchase Agreement.
     1. DEFINITIONS. As used herein, the following terms shall have the
following respective meanings:
Exhibit B to the Warrant Purchase Agreement

B-1



--------------------------------------------------------------------------------



 



          (a) “Exercise Period” shall mean the period commencing on December 1,
2007 and ending on December 1, 2011, except as otherwise provided below.
          (b) “Exercise Price” shall mean $9.91 per share, subject to adjustment
pursuant to Section 6 below.
          (c) “Exercise Shares” shall mean the shares of the Company’s Common
Stock issuable upon exercise of this Warrant, subject to adjustment pursuant to
the terms herein, including but not limited to adjustment pursuant to Section 6
below.
     2. EXERCISE OF WARRANT.
          2.1 Method of Exercise. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period or earlier
at any time upon a Transaction Event, by delivery of the following to the
Company at its address set forth above (or at such other address as it may
designate by notice in writing to the Holder):
               (a) An executed Notice of Exercise in the form attached hereto;
               (b) Payment of the Exercise Price of the Exercise Shares
purchased thereby (i) in cash or by check or wire transfer of immediately
available funds, (ii) pursuant to a Cashless Exercise, as described below, or
(iii) by a combination of (i) and (ii); and
               (c) Upon the exercise of the rights represented by this Warrant,
shares of Common Stock shall be issued for the Exercise Shares so purchased, and
shall be registered in the name of the Holder or persons affiliated with the
Holder, if the Holder so designates, within a reasonable amount of time
following receipt by the Company of all of the items designated in clauses (a),
(b) and (c) above, but in no event later than thirty (30) days after the date of
exercise pursuant to this Section 2.1. The Company shall (i) upon request of the
Holder, if available and if allowed under applicable securities laws, use
commercially reasonable efforts to deliver Exercise Shares electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions, or (ii) if requested by the Holder,
deliver to the Holder certificates evidencing the Exercise Shares. The person in
whose name any Exercise Shares are to be issued upon exercise of this Warrant
shall be deemed to have become the holder of record of such shares on the date
on which delivery of the Notice of Exercise, delivery of this Warrant and
payment of the Exercise Price were made, irrespective of the date of issuance of
the shares of Common Stock, except that, if the date of such delivery and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.
Exhibit B to the Warrant Purchase Agreement

B-2



--------------------------------------------------------------------------------



 



          2.2 Cashless Exercise. Notwithstanding any provisions herein to the
contrary, if, at any time during the Exercise Period, the Current Market Price
(as defined below) of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant by payment of cash, the Holder may exercise this Warrant in whole
or part by a cashless exercise by surrender of this Warrant at the principal
office of the Company together with the properly endorsed Notice of Exercise and
the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

             
 
  X =   Y (B-A)    
 
           
 
      B    
 
            Where:   X =   the number of shares of Common Stock to be issued to
the Holder.
 
                Y=   the number of shares of Common Stock purchasable upon
exercise of all of the Warrant or, if only a portion of the Warrant is being
exercised, the portion of the Warrant being exercised (in each case subject to
adjustment pursuant to the terms herein, including but not limited to adjustment
pursuant to Section 6 below).
 
                A =   the Exercise Price.
 
                B =   the Current Market Price of one share of Common Stock.
 
                “Current Market Price” means on any particular date:

               (a) if the Common Stock is traded on the Nasdaq SmallCap Market
or the Nasdaq Global Market, the average of the closing prices of the Common
Stock of the Company on such market over the five (5) trading days ending
immediately prior to the applicable date of valuation (in the case of a cashless
exercise, the date of valuation will be the exercise date);
               (b) if the Common Stock is traded on any registered national
stock exchange but is not traded on the Nasdaq SmallCap Market or the Nasdaq
Global Market, the average of the closing prices of the Common Stock of the
Company on such exchange over the five (5) trading days ending immediately prior
to the applicable date of valuation (in the case of a cashless exercise, the
date of valuation will be the exercise date).
               (c) if the Common Stock is traded over-the-counter, but not on
the Nasdaq SmallCap Market, the Nasdaq Global Market or a registered national
stock exchange, the average of the closing bid prices over the five (5) trading
day period ending immediately prior to the applicable date of valuation (in the
case of a cashless exercise, the date of valuation will be the exercise date);
and
Exhibit B to the Warrant Purchase Agreement

B-3



--------------------------------------------------------------------------------



 



               (d) if there is no active public market for the Common Stock, the
value thereof, as determined in good faith by the Board of Directors of the
Company upon due consideration of the proposed determination thereof by the
Holder.
          2.3 Partial Exercise. If this Warrant is exercised in part only, the
Company shall, upon surrender of this Warrant, execute and deliver, within ten
(10) days of the date of exercise, a new Warrant evidencing the rights of the
Holder, or such other person as shall be designated in the Notice of Exercise,
to purchase the balance of the Exercise Shares purchasable hereunder. In no
event shall this Warrant be exercised for a fractional Exercise Share, and the
Company shall not distribute a Warrant exercisable for a fractional Exercise
Share. Fractional Exercise Shares shall be treated as provided in Section 5
hereof.
          2.4 Legend.
               (a) All certificates evidencing the shares to be issued to the
Holder may bear the following legends (provided that no such legend shall be
borne by Exercise Shares issued following the valid disposition of such shares
pursuant to a registration statement which is effective under the Securities
Act):
     “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE, AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH SHARES MAY NOT BE
SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS
PERMITTED UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.”
     “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN ARTICLE VI OF THE WARRANT PURCHASE
AGREEMENT, DATED AS OF DECEMBER 1, 2006, BY AND BETWEEN THE ISSUER HEREOF AND
SYMPHONY ALLEGRO HOLDINGS LLC (COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE ISSUER HEREOF), INCLUDING, BUT NOT LIMITED TO, A DAILY
SHARE DISPOSITION LIMIT, WHICH IS THE GREATER OF (X) 35,000 SHARES OR (Y) 25% OF
THE AVERAGE DAILY TRADING VOLUME OF ALEXZA COMMON STOCK OVER THE COURSE OF THE
PREVIOUS TWENTY-EIGHT (28) CALENDAR DAYS (AS REPORTED ON THE NASDAQ GLOBAL
MARKET OR SUCH OTHER NATIONAL EXCHANGE REPRESENTING THE PRIMARY EXCHANGE ON
WHICH ALEXZA COMMON STOCK IS LISTED) PER DAY IN RESPECT OF THE WARRANT SHARES OF
THE HOLDER HEREOF. UPON A SALE OR OTHER TRANSACTION RESULTING IN A DIVISION OF
THE SHARES REPRESENTED HEREBY, SUCH MAXIMUM DAILY DISPOSITION AMOUNT WILL BE
DIVIDED PRO RATA AMONG SUBSEQUENT HOLDERS OF THE WARRANT SHARES”.
Exhibit B to the Warrant Purchase Agreement

B-4



--------------------------------------------------------------------------------



 



               (b) If the certificates representing shares include either or
both of the legends set forth in Section 2.4(a) hereof, the Company shall, upon
a request from a Holder, or subsequent transferee of a Holder, as soon as
practicable but in no event more than thirty (30) days after receiving such
request, remove or cause to be removed (i) if the shares cease to be restricted
securities, the securities law portion of the legend and/or (ii) in the event of
a sale of the shares subject to issuance following the transfer of the shares in
compliance with the transfer restrictions, the transfer restriction portion of
the legend, from certificates representing the shares delivered by a Holder (or
a subsequent transferee).
          2.5 Charges, Taxes and Expenses. Issuance of the Exercise Shares shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of any electronic or paper
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
Exercise Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. Notwithstanding anything to the
contrary in this Section 2.5, all issue or transfer tax or other incidental
expenses imposed by a Governmental Authority outside the United States shall be
100% borne by the Holder.
     3. COVENANTS OF THE COMPANY.
          3.1 Covenants as to Exercise Shares. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be duly authorized and validly
issued and outstanding, fully paid and nonassessable, and free from all taxes,
liens and charges with respect to the issuance thereof. The Company further
covenants and agrees that the Company will at all times during the Exercise
Period, have authorized and reserved, free from preemptive rights, a sufficient
number of shares of its Common Stock to provide for the exercise of the rights
represented by this Warrant. If at any time during the Exercise Period the
number of authorized but unissued shares of Common Stock shall not be sufficient
to permit exercise of this Warrant, the Company will take such corporate action
as may, in the opinion of counsel, be necessary to increase its authorized but
unissued shares of Common Stock (or other securities as provided herein) to such
number of shares as shall be sufficient for such purposes.
          3.2 No Impairment. Except and to the extent as waived or consented to
by the Holder in accordance with Section 10 hereof, the Company will not, by
amendment of its Certificate of Incorporation (as such may be amended from time
to time), or through any means, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith carry out of all the provisions of
this Warrant and take all such action
Exhibit B to the Warrant Purchase Agreement

B-5



--------------------------------------------------------------------------------



 



as may be necessary or appropriate in order to protect the exercise rights of
the Holder against such impairment.
          3.3 Notices of Record Date. If at any time:
               (a) the Company shall take a record of the holders of Common
Stock for the purpose of entitling them to receive a dividend or other
distribution, or any right to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right (other than with respect to any equity
or equity equivalent security issued pursuant to a rights plan adopted by the
Company’s Board of Directors);
               (b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company; or
               (c) there shall be a voluntary or involuntary dissolution,
liquidation or winding up of the Company;
then, in any one or more of such cases, the Company shall use commercially
reasonable efforts to give to the Holder, provided that such action is available
and permitted under the applicable securities laws, at least ten (10) days’
prior written notice of the record date for such dividend, distribution or right
or for determining rights to vote in respect of any such reorganization,
reclassification, recapitalization, consolidation, merger, sale, transfer,
disposition, dissolution, liquidation or winding up of the Company. Any notice
provided hereunder shall specify the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and the then current estimated date for the closing of
the transaction contemplated by any proposed reorganization, reclassification,
recapitalization, consolidation, merger, sale, transfer, disposition,
dissolution, liquidation or winding up of the Company.
     4. REPRESENTATIONS OF HOLDER.
          4.1 Acquisition of Warrant for Personal Account. The Holder represents
and warrants that it is acquiring the Warrant and the Exercise Shares solely for
its account for investment and not with a present view toward the public sale or
public distribution of said Warrant or Exercise Shares or any part thereof and
has no intention of selling or distributing said Warrant or Exercise Shares or
any arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or the Exercise Shares, except as would not result
in a violation of the Securities Act. The Holder will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Warrant except in accordance with the provisions of Article VI of the Warrant
Purchase Agreement and will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of)
Exhibit B to the Warrant Purchase Agreement

B-6



--------------------------------------------------------------------------------



 



the Exercise Shares except in accordance with the provisions of Article VI of
the Warrant Purchase Agreement or pursuant to and in accordance with the
Securities Act.
          4.2 Securities Are Not Registered.
               (a) The Holder understands that the offer and sale of neither the
Warrant nor the Exercise Shares has been registered under the Securities Act.
               (b) The Holder recognizes that the Warrant and the Exercise
Shares must be held indefinitely unless they are subsequently registered under
the Securities Act or an exemption from such registration is available. The
Holder recognizes that the Company has no obligation to register the Warrant or,
except as provided in the Warrant Purchase Agreement and the Registration Rights
Agreement, the Exercise Shares, or to comply with any exemption from such
registration.
               (c) The Holder is aware that neither the Warrant nor the Exercise
Shares may be sold pursuant to Rule 144 adopted under the Securities Act unless
certain conditions are met, including, among other things, the availability of
certain current public information about the Company and the expiration of the
required holding period under Rule 144.
          4.3 Disposition of Warrant and Exercise Shares.
               (a) The Holder further agrees not to make any disposition of all
or any part of the Warrant or Exercise Shares in any event unless and until one
of the following occurs:
                    (i) The Company shall have received a letter secured by the
Holder from the SEC stating that no action will be recommended to the Commission
with respect to the proposed disposition;
                    (ii) There is then in effect a registration statement under
the Securities Act covering the Exercise Shares and such disposition is made in
accordance with said registration statement; or
                    (iii) The Holder shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, for the Holder to
the effect that such disposition will not require registration of such Warrant
or Exercise Shares under the Securities Act or any applicable state securities
laws; provided, that so long as the Holder provides the Company with a
representation letter in customary form with respect to such Rule 144
disposition, no opinion shall be required for any disposition made or to be made
in accordance with the provisions of Rule 144.
     5. FRACTIONAL SHARES. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of
Exhibit B to the Warrant Purchase Agreement

B-7



--------------------------------------------------------------------------------



 



a fractional share, the Company shall, in lieu of issuance of any fractional
share, pay the Holder otherwise entitled to such fraction a sum in cash equal to
the product resulting from multiplying the then Current Market Price (as of the
applicable exercise date) of an Exercise Share by such fraction.
     6. CERTAIN EVENTS.
          6.1 Dividends, Subdivisions, Combinations and Reclassifications. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or
(iv) issue any shares of its capital stock in a reclassification of the Common
Stock, then the number of Warrant Shares purchasable upon exercise of this
Warrant immediately prior thereto shall be adjusted so that the Holder shall be
entitled to receive the kind and number of Warrant Shares or other securities of
the Company which it would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder shall thereafter be entitled to purchase the
number of Warrant Shares or other securities resulting from such adjustment at
an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or other securities of
the Company resulting from such adjustment. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.
          6.2 Corporate Transactions. In the event that the Company enters into
a merger or acquisition in which the surviving or resulting “parent” entity is
an entity other than the Company, then the Holder shall either exercise the
Warrant or surrender the Warrant in exchange for a new warrant exercisable in
return for shares or common stock of the Surviving Entity (as defined in the
Warrant Purchase Agreement) (the “Replacement Warrant”), provided that:
               (i) in accordance with Section 7.08 of the Warrant Purchase
Agreement, if the consideration for a merger or acquisition consists of a
combination of cash and stock of the Surviving Entity, then the Replacement
Warrant issued to the Holder shall be solely for common stock of the Surviving
Entity at an exchange ratio reflecting the total consideration paid by the
Surviving Entity at the time of such change in control as if the total
consideration (including cash) for each share of the Common Stock was instead
paid only in common stock of the Surviving Entity at the time of such change of
control (as illustrated on Exhibit C to the Warrant Purchase Agreement), and the
holders of the Replacement Warrants shall have the registration
Exhibit B to the Warrant Purchase Agreement

B-8



--------------------------------------------------------------------------------



 



rights for stock issuable upon exercise of the Replacement Warrants as provided
under the Registration Rights Agreement; or
               (ii) in accordance with Section 7.08 of the Warrant Purchase
Agreement, if prior to the end of the Term (as defined in the Warrant Purchase
Agreement), a merger or acquisition shall occur and the consideration for such
merger or acquisition shall be paid entirely in cash, then the Holder of this
Warrant shall then have the option to irrevocably elect within fifteen
(15) Business Days of the public announcement of the merger or acquisition by
written notice of election to the Company, either (A) to retain the Warrant and
the right to exercise the Warrant then outstanding for Exercise Shares in
accordance with the terms of this Warrant, which exercise shall occur no later
than immediately prior to the closing of such merger or acquisition, or (B) to
surrender the Warrant to the Company in consideration of a cash payment for each
share of the Common Stock subject to purchase under this Warrant in an amount
equal to 40% of the per share cash consideration to be received by a holder of
one share of the Common Stock to be tendered in the merger or acquisition,
provided that the aggregate total cash payments to all holders of outstanding
Warrants shall not exceed $10,000,000 (the “Warrant Surrender Price”). The
Warrant Surrender Price shall be paid upon the surrender of the Warrants
promptly following the closing of the all cash merger or acquisition. Any
failure by the Holder to deliver a written notice of election to the Company
pursuant to this Section 6.3(ii) shall be deemed an election of clause (B) of
this Section 6.2(ii).
Following a merger or acquisition involving consideration of cash and stock in
which the Surviving Entity is other than the Company, reference to the Common
Stock shall instead be deemed a reference to the common stock of the Surviving
Entity. For purposes of Section 6.2(i), “common stock of the Surviving Entity”
shall include stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the occurrence of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 6.2 shall similarly apply to successive reorganizations,
reclassifications, mergers, acquisitions, consolidations or disposition of
assets.
          6.3 Adjustment of Exercise Price. The form of this Warrant need not be
changed because of any adjustment in the number, class, and kind of shares
subject to this Warrant. The Company shall promptly provide a certificate from
its principal accounting officer notifying the Holder in writing of any
adjustment in the Exercise Price and/or the total number, class, and kind of
shares (and other securities or property) issuable upon exercise of this
Warrant, which certificate shall specify the Exercise Price and number, class
and kind of shares (and other securities or property) under this Warrant after
giving effect to such adjustment and shall set forth a brief statement of the
facts requiring such adjustment and setting forth the computation by which such
adjustment was made.
Exhibit B to the Warrant Purchase Agreement

B-9



--------------------------------------------------------------------------------



 



     7. NO STOCKHOLDER RIGHTS. Except to the extent specified in Section 6, this
Warrant in and of itself shall not entitle the Holder to any voting rights or
other rights as a stockholder of the Company. Upon the exercise of this Warrant
in accordance with Section 2, the Exercise Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the date of such exercise.
     8. TRANSFER OF WARRANT. Subject to applicable laws, the restriction on
transfer set forth on the first page of this Warrant and the provisions of
Article VI of the Warrant Purchase Agreement, this Warrant and all rights
hereunder are transferable by the Holder, in person or by duly authorized
attorney, upon delivery of this Warrant, the Assignment Form attached hereto and
funds sufficient to pay any transfer taxes (in accordance with Section 2.5
hereof) payable upon the making of such transfer, to any transferee designated
by Holder. The transferee will sign and deliver to the Company an investment
letter in a form that is commercially reasonable, customary for use in similar
transactions and reasonably satisfactory to the Company. Upon such delivery and,
if required, such payment, the Company shall execute and deliver a new Warrant
or Warrants in the name of the assignee or assignees and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. A Warrant, if properly assigned,
may be exercised by a new holder for the purchase of Exercise Shares without
having a new Warrant issued.
     9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
     10. MODIFICATIONS AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.
     11. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page and to the Holder at the addresses
on the Company records, or at such other address as the Company or Holder may
designate by ten days’ advance written notice to the other party hereto.
Exhibit B to the Warrant Purchase Agreement

B-10



--------------------------------------------------------------------------------



 



     12. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
     13. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regard
to the principles of conflict of laws. The Company and, by accepting this
Warrant, the Holder, each irrevocably submits and consents to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Warrant and the transactions contemplated hereby. The Company and,
by accepting this Warrant, the Holder, each irrevocably waives any objection to
the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
     14. DESCRIPTIVE HEADINGS. The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.
     15. SUCCESSORS AND ASSIGNS. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Holder.
     16. SEVERABILITY. The invalidity or unenforceability of any provision of
this Warrant in any jurisdiction shall not affect the validity or enforceability
of such provision in any other jurisdiction, or affect any other provision of
this Warrant, which shall remain in full force and effect.
     17. REGISTRATION RIGHTS. The holder of this Warrant and of the Exercise
Shares shall be entitled to the registration rights and other applicable rights
with respect to the Exercise Shares as and to the extent set forth in the
Warrant Purchase Agreement and the Registration Rights Agreement.
     18. ENTIRE AGREEMENT. This Warrant constitutes the entire agreement between
the parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.
[Signature Page Follows]
Exhibit B to the Warrant Purchase Agreement

B-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer as of December 1, 2006.

              ALEXZA PHARMACEUTICALS, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

         
 
  Address:   1020 East Meadow Circle
 
      Palo Alto, CA 94303
 
      Attn: August J. Moretti
 
      Facsimile: (650) 687-3999
 
       
 
  W/copy to:   Cooley Godward Kronish LLP
 
      Five Palo Alto Square
 
      3000 El Camino Real
 
      Palo Alto, CA 94306-2155
 
      Attn: Barbara A. Kosacz, Esq.
 
      Facsimile: (650) 849-7400

Exhibit B to the Warrant Purchase Agreement

B-12



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: ALEXZA PHARMACEUTICALS, INC.
     (1) The undersigned hereby elects to (check one box only):
          o purchase                                 shares of the Common Stock
of Alexza Pharmaceuticals, Inc. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full for
such shares.
          o purchase the number of shares of Common Stock of the Company by
cashless exercise pursuant to the terms of the Warrant as shall be issuable upon
cashless exercise of the portion of the Warrant relating to                     
shares.
     (2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 
(Name)
 
 
(Address)
     (3) If the Warrant is not being exercised in full, please issue a
certificate representing a new Warrant evidencing the right of the Holder to
purchase the balance of the Exercise Shares purchasable under the Warrant, such
certificate to be registered in the name of the undersigned or in such other
name as is specified below:
 
(Name)
 
 
(Address)
     (4) The undersigned represents that (i) the aforesaid shares of Common
Stock are being acquired for the account of the undersigned not with a view to,
or for resale in connection with, the distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”) and that the
undersigned has no present intention of distributing or reselling such shares in
violation of the Securities Act; (ii) the undersigned is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision regarding its
investment in the Company; (iii) the undersigned is experienced in making
investments of this type and has such knowledge and background in financial and
business matters that the undersigned is capable of evaluating the merits and
risks of this investment and protecting the undersigned’s own interests;
(iv) the
Exhibit B to the Warrant Purchase Agreement

B-13



--------------------------------------------------------------------------------



 



undersigned understands that the shares of Common Stock issuable upon exercise
of this Warrant must be held indefinitely unless subsequently registered under
the Securities Act or an exemption from such registration is available, and
(v) the undersigned agrees not to make any disposition of all or any part of the
aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided the Company with an opinion of
counsel satisfactory to the Company, stating that such registration is not
required.

     
 
   
(Date)
  (Signature)
 
   
 
   
 
  (Print Name)

Exhibit B to the Warrant Purchase Agreement

B-14



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, subject to compliance with Section 4.3 hereof,
execute this form and supply required information. Do not use this form to
purchase shares.)
          FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced
thereby are hereby assigned to

     
Name:
          (Please Print)

 
   
Address:
          (Please Print)


Dated: ____________________, 20__

         
Holder’s
       
Signature:
       
 
 
 
   
 
       
Holder’s
       
Address:
       
 
 
 
   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
Exhibit B to the Warrant Purchase Agreement

B-15



--------------------------------------------------------------------------------



 



EXHIBIT C
WARRANT CONVERSION EXAMPLE
               In the event that Alexza is the target of a merger or acquisition
in which the share purchase price paid by the acquiror is paid in cash or a
mixture of cash and stock, the outstanding Warrants are to be exchanged for
Replacement Warrants of the Surviving Entity such that the holders of Warrants
shall receive additional Replacement Warrants in lieu of the cash portion of the
share purchase price, as set out in the following example:

  •   A holder hereunder holds Warrants exercisable for 100,000 shares of Alexza
Common Stock at an exercise price of $10.00 per share, and the share purchase
price paid by the acquiror is $15.00 per share of Alexza Common Stock, with
$5.00 to be paid in cash and $10.00 to be paid in shares of the common stock of
the Surviving Entity (“New Stock”), based on a price of $100.00 per share of New
Stock.     •   The Warrants of the holder, exercisable for 100,000 shares of
Alexza Common Stock, shall be converted as follows:

  (1)   The New Stock portion of the purchase price ($10.00 / share, or a ratio
of New Stock to Alexza Common Stock of 10 to 1) shall yield Replacement Warrants
exercisable for 10,000 shares of New Stock; and     (2)   The cash portion of
the purchase price ($5.00 / share, or $500,000 total) shall, at the New Stock
price of $100 /share, yield Replacement Warrants exercisable for 5,000 shares of
New Stock ($500,000 / $100 = 5,000).

  •   Therefore, in such a scenario, a holder of Warrants exercisable for
100,000 shares of Alexza Common Stock would receive Replacement Warrants
exercisable for 15,000 shares of New Stock at an exercise price of $66.67 per
share ($10.00 / $15.00 = 0.67 x $100.00 = $66.67).

Exhibit C to the Warrant Purchase Agreement

C-1